Fitzsimors, J.
The order of the General Term of this court, dated November, 1892, required the payment by the appellant herein of thirty dollars costs imposed by the order of Justice McCarthy as well as all other motion costs imposed at any time by the court against said appellant and unpaid at the ■ time of the making of the said General Term order. Whatever the amount of said costs were, appellant was bound to *622know and respondent herein was not required to tax the same by the clerk of this court.
The appellant’s failure to pay such costs entitled the Special Term justice to make the order appealed from, whenever it appeared to his satisfaction that the conditions and requirements of said General Term order were not complied with. The appeal papers show that the appellant herein failed to comply with said General Term order, and, therefore, the order appealed from was rightly made, and must be affirmed with costs.
Ehrlich, Oh. J., concurs.
Order affirmed.